DETAILED ACTION
This is in response to pre-appeal brief decision based on a pre-appeal request filed 02/24/2021. It has been decided to reopen the case.  
Claims 21-40 are pending in this Action. Claims 1-20 had been previously cancelled. 

Response to Arguments
Applicant’s arguments filed in pre-appeal brief request filed 02/24/2021 with respect to claim(s) 21, 31, and 40 have been considered but are moot in view of new ground of rejection over Khoo, US 2008/0059571. The new ground of rejection does not rely on Virmani reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new combination of Thorkelsson, Sherman, and Khoo discloses all the limitations of claims 21, 31, and 40. See below for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-30, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Thorkelsson et al., US 2011/0208801 (Thorkelsson, hereafter) in view of Sherman, US 2014/0019958 and further in view of Khoo., US 2008/0059571.

Thorkelsson discloses a method, comprising: 
providing, from a client application running on a computing device to a first server system, a request to access content associated with a website (See Thorkelsson: at least Fig. 1, Fig. 3A, Fig. 6A-D, para 33, 34, and 40, a client device requests to access a website on a server); 
receiving, at the client application and from the first server system, a) web page information associated with the website (See Thorkelsson: at least Fig. 1, Fig. 3A, Fig. 6A-D, para 28, 33, 34, and 40, receiving at the client device website (e.g. Social Nett) information); 
receiving, at the computing device from the application marketplace, the data for inserting an alert relating to the native application that is associated with the website (See Thorkelsson: at least Fig. 1, Fig. 3A, Fig. 6A-D, para 28, 33, 34, and 40, receiving at the client device a suggestion notification (i.e. alert) from an online application store that a native application associated with the website is available); 
inserting, by the client application, the alert relating to the native application into the web page information wherein the alert is to be displayed inline with the content associated with the website (See Thorkelsson: at least Fig. 1, Fig. 3A, Fig. 6A-D, para 28, 33, 34, 40, and 58-60, Thorkelsson (for example as it seen in Fig. 6B-D) discloses that the web browser 631 (i.e. client application) enters the suggestion notification (included in popup windows 633) relating to the native application into home page of website (Social Nett). The suggestion notification (or alert) is displayed along (i.e. inline) with the website content on the same display); and 
displaying, on a display of the computing device and using the web page information with the alert relating to the native application, a web page that is associated with the website and that includes the alert relating to the native application inline with the content associated with the website (See Thorkelsson: at least Fig. 1, Fig. 3A, Fig. 6A-D, para 28, 33, 34, and 58-60, displaying the suggestion notification along (i.e. inline) with the website showing that the client application associated with the website is available to download). 
Thorkelsson discloses the limitations as stated above including sending a request from the client application to an online application store and inserting an notification/alert in the website relating to native application associated with the website (See Thorkelsson: at least para 28 and 34 and Fig. 6B). However, Thorkelsson does not expressly teach b) a pointer that identifies a native application that is associated with the website; and in response to receiving the pointer, sending, by the client application, a request to an application marketplace for data for inserting an alert relating to the native application that is associated with the website. 
On the other hand, Sherman discloses associating a link (i.e. a pointer) in a portal page that identifies a native application and sending a request to an application store system for data (See Sherman: at least para 28 and Fig. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the teachings of Thorkelsson with Sherman’s teaching in order to include b) a pointer that identifies a native application that is associated with the website; and in response to receiving the pointer, send, by the client application, a request to an application marketplace for data for inserting an alert relating to the native application that is associated with the website. The motivation for doing so would have been to give a user an opportunity to improve user’s interaction with a web page by embedding a link of a related mobile-optimized application version in the web page. 
Although, the combination of Thorkelsson and Sherman discloses displaying a notification (i.e. alert) on the website, however, it does not expressly teach displaying the wherein that the alert does not obscure any of the content associated with the website.
On the other hand, Khoo discloses identifying an unused clear space in a webpage where there is no content exists and displaying a popup message in the identified clear area of the webpage that as such any of the content of the webpage is not obscured by the message. The message is inserted in the webpage information that is displayed inline with other webpage information (See Khoo: at least para 29, 38, 40, 44, 49, Fig. 2, and Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to further modify the teachings of the combination of Thorkelsson and Sherman with Khoo’s teaching in order to display the alert wherein the alert does not obscure any of the content associated with the website. The motivation for doing so would have been to improve functionality of the method by improving displaying of popup messages/alerts by maximizing the display of the popup messages in a way that does not significantly interfere with the user's web page viewing experience specifically in small display areas. 


the combination of Thorkelsson, Sherman, and Khoo discloses receiving a user selection of a link associated with the alert; and in response to receiving the user selection of the link, displaying descriptive information about the native application (See Thorkelsson: at least Fig. 6A-D and para 59-60). 
Regarding claim 23,
the combination of Thorkelsson, Sherman, and Khoo discloses wherein the descriptive information is displayed as a pop-up window  (See Thorkelsson: at least Fig. 6A-D). 
Regarding claim 25,
the combination of Thorkelsson, Sherman, and Khoo discloses wherein the descriptive information comprises review information and rating information  (See Thorkelsson: at least Fig. 6A-D and para 59-60).
Regarding claim 26,
the combination of Thorkelsson, Sherman, and Khoo discloses receiving a user selection of a download control; and in response to receiving the user selection of the download control, causing the client application to send a request to an application marketplace to instantiate an installation procedure that downloads and installs the native application to the computing device (See Thorkelsson: at least Fig. 3B, Fig. 6A-D and para 28, 42, and 59-60).  
Regarding claim 27,
 wherein the native application is downloaded to the computing device only after a user confirms an intent to perform a download  (See Thorkelsson: at least Fig. 3B, Fig. 6A-D and para 28, 42, and 59-60).   
Regarding claim 28,
the combination of Thorkelsson, Sherman, and Khoo discloses receiving, at the client application, application code associated with the native application from the application marketplace  (See Thorkelsson: at least Fig. 3B, Fig. 6A-D and para 28, 42, and 59-60, to download and install the native application the code is inherently received at the user’s device).   
Regarding claim 29,
the combination of Thorkelsson, Sherman, and Khoo discloses after the installation procedure is completed, automatically rendering, with the native application, the web page  (See Thorkelsson: at least Fig. 3B, Fig. 6A-D and para 28, 42, and 59-60).  
Regarding claim 30,
the combination of Thorkelsson, Sherman, and Khoo discloses wherein the native application provides one or more controls to enable a user to interact with content of the web page  (See Thorkelsson: at least Fig. 3B, Fig. 6A-D and para 28, 42, and 59-60).  
Regarding claim 40,
the scope of the claim  is substantially the same as claim 21, and is rejected on the same basis as set forth for the rejection of claim 21.
24 is rejected under 35 U.S.C. 103 as being unpatentable over Thorkelsson et al., US 2011/0208801 in view of Sherman, US 2014/0019958 in view of Khoo., US 2008/0059571 and further in view of Chi, US 2009/0089416.
Regarding claim 24,
the combination of Thorkelsson, Sherman, and Khoo discloses displaying pop-up window on top of the webpage (See Thorkelsson: at least Fig. 6B). However, it does not explicitly teach wherein the web page is dimmed when the descriptive information is displayed as a pop-up window. On the other hand, Chi discloses dimming a search result page and overlaying a preview window on top of the search result page (See Chi: at least para 48). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of Thorkelsson, Sherman, and Khoo with Chi’s teaching in order to implement above function. The motivation for doing so would have been to enhance viewing of pop-up window.

Claims 31-33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., US 2012/0284247 in view of Thorkelsson et al., US 2011/0208801 and further in view of Khoo., US 2008/0059571.
Regarding claim 31,
Jiang discloses a computer-implemented process, comprising: 
providing, from a client application running on a computing device to a first server system, a request to access content associated with the first website  (See Jiang: at least Fig. 2-3 and para 28 and 31-33); 
receiving, at the client application and from the first server system, a) web page information that comprises the content, and b) an identification of a native application that is associated with the first website (See Jiang: at least Fig. 2-3, Fig. 5, Fig. 8 and para 28, 31-33, and 82-83, search results page contains results with a displaying, on a display of the computing device and using the web page information with the alert relating to the native application, the content and the alert relating to the native application inline with the content associated with the first website (See Jiang: at least Fig. 2-3, Fig. 5, Fig. 8 and para 28 and 31-33, displaying the content of the page along with at least one notification/representation associated a native application associated with the website). 
Jian discloses the limitations as stated above including inserting a representation of native application into search results based on information from an app store (See Jiang: at least Fig. 2-4B). However, Jian does not expressly teach in response to receiving the identification, sending, by the client application, a request to an application marketplace for data for inserting an alert relating to the native application that is associated with the first website; receiving, at the computing device from the application marketplace, the data for inserting an alert relating to the native application that is associated with the first website; and inserting, by the client application, the alert relating to the native application into the web page information that comprises the content such as that the alert is to be displayed inline with the content associated with the first website.
On the other hand, Thorkelsson discloses a client application sends a request to marketplace store for data for inserting a suggestion notification relating to a native 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the teachings of Jian with Thorkelsson’s teaching in order to in response to receiving the identification, send, by the client application, a request to an application marketplace for data for inserting an alert relating to the native application that is associated with the first website; receive, at the computing device from the application marketplace, the data for inserting an alert relating to the native application that is associated with the first website; and insert, by the client application, the alert relating to the native application into the web page information that comprises the content wherein the alert is to be displayed inline with the content associated with the first website. The motivation for doing so would have been to improve functionality of the process by enabling the client device to insert a suggestion notification for a native application associated with a web site in a web browser environment for accessing the content.
Although, the combination of Jiang and Thorkelsson discloses displaying a notification (i.e. alert) on the website, however, it does not expressly teach displaying the alert does not obscure any of the content associated with the website.
On the other hand, Khoo discloses identifying an unused clear space in a webpage where there is no content exists and displaying a popup message in the identified clear area of the webpage that as such any of the content of the webpage is not obscured by the message. The message is inserted in the webpage information that is displayed inline with other webpage information (See Khoo: at least para 29, 38, 40, 44, 49, Fig. 2, and Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to further modify the teachings of the combination of combination of Jiang and Thorkelsson with Khoo’s teaching in order to display the alert wherein the alert does not obscure any of the content associated with the website. The motivation for doing so would have been to improve functionality of the method by improving displaying of popup messages/alerts by maximizing the display of the popup messages in a way that does not significantly interfere with the user's web page viewing experience specifically in small display areas. 
Regarding claim 32,
the combination of Jiang, Thorkelsson, and Khoo discloses receiving a user selection of a link associated with the alert; and in response to receiving the user selection of the link, displaying descriptive information about the native application (See Jian: at least Fig. 5 and Thorkelsson: at least Fig. 6A-D and para 59-60).  
Regarding claim 33,
 wherein the descriptive information is displayed as a pop-up window (See Jian: at least Fig. 5 and Thorkelsson: at least Fig. 6A-D and para 59-60).  
Regarding claim 35,
the combination of Jiang, Thorkelsson, and Khoo discloses wherein the descriptive information comprises review information and rating information (See Jian: at least Fig. 5 and Thorkelsson: at least Fig. 6A-D and para 59-60).  
Regarding claim 36,
the combination of Jiang, Thorkelsson, and Khoo discloses receiving a user selection of a download control; and in response to receiving the user selection of the download control, causing the client application to send a request to an application marketplace to instantiate an installation procedure that downloads and installs the native application to the computing device (See Jiang: at least Fig. 4B and para 90 and Thorkelsson: at least Fig. 3B, Fig. 6A-D and para 28, 42, and 59-60).  
 Regarding claim 37,
the combination of Jiang, Thorkelsson, and Khoo discloses wherein the native application is downloaded to the computing device only after a user confirms an intent to perform a download  (See Jiang: at least Fig. 4B and para 90 and Thorkelsson: at least Fig. 3B, Fig. 6A-D and para 28, 42, and 59-60).  
Regarding claim 38,
the combination of Jiang, Thorkelsson, and Khoo discloses receiving, at the client application, application code associated with the native application from the application marketplace (See Jiang: at least Fig. 4B and para 90 and Thorkelsson: at least Fig. 3B, Fig. 6A-D and para 28, 42, and 59-60).  
Regarding claim 39,
the combination of Jiang, Thorkelsson, and Khoo discloses wherein the native application provides one or more controls to enable a user to interact with content of the web page  (See Jiang: at least Fig. 4B and para 90 and Thorkelsson: at least Fig. 3B, Fig. 6A-D and para 28, 42, and 59-60). 
	
	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Jian et al., US 2012/0284247 in view of Thorkelsson et al., US 2011/0208801 further in view of Khoo., US 2008/0059571 and further in view of Chi, US 2009/0089416.
The combination of Jiang, Thorkelsson, and Khoo discloses displaying pop-up window on top of the webpage (See Thorkelsson: at least Fig. 6B). However, it does not explicitly teach wherein the web page is dimmed when the descriptive information is displayed as a pop-up window. 
On the other hand, Chi discloses dimming a search result page and overlaying a preview window on top of the search result page (See Chi: at least para 48). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Jiang, Thorkelsson, and Khoo with Chi’s teaching in order to implement above function. The motivation for doing so would have been to enhance viewing of pop-up window.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        05/14/2021